Citation Nr: 0125160	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 15, 1965, to 
August 24, 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Chicago Illinois, 
Regional Office.  A hearing was held at the RO in August 2001 
before the undersigned Member of the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
law is applicable to the veteran's claim for service 
connection for multiple sclerosis.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  In general, service connection may 
be granted for disability due to disease or injury incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If multiple sclerosis is manifest 
within seven years after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  As applied to the 
present case, multiple sclerosis may be presumed to have been 
incurred in service if it was manifest by August 24, 1974.

The Board's review of the claims file reveals that the 
veteran contends that service connection should be granted 
for the disorder because multiple sclerosis was manifest 
within the seven year presumptive period in the form of 
symptoms of impaired vision in the right eye.  The earliest 
post service medical record contained in the claims file is a 
record dated January 20, 1975, from the ophthalmology 
department of the Carle Clinic which shows that the veteran 
had a history of headaches since September with pain located 
over the brow area of the right eye.  He had been told that 
he had infection of the optic nerve and was taking 
medication, but continued to have pain and blurred vision.  
The impression was optic neuritis, stable.

The history contained in the January 1975 record places the 
date of onset of the symptoms as occurring just after the 
expiration of the presumptive period.  The Board notes, 
however, that the veteran has reported that he received 
treatment for vision symptoms during the presumptive period.  
During a hearing held in April 1996, the veteran stated that 
before going to the Carle clinic he went to see an 
optometrist named Dr. Berl from Paris, Illinois.  This visit 
to an optometrist reportedly occurred a year or two after 
service, and the veteran said that he did not see anyone else 
until going to the Carle clinic in 1974.  Subsequently, in a 
letter dated in May 1996, the veteran reported that he saw 
Dr. Berl in the late 1960's, saw an ophthalmologist, Dr. 
Dougherty in 1974, and later went to the Carle clinic.  He 
said that he had been unable to obtain records because Dr. 
Berl did not keep them for more than 8 years, and Dr. 
Dougherty was retired.  In a statement in support of claim 
dated in November 1998, the veteran reported that Dr. 
Dougherty saw him in late Spring or early summer of 1974 at 
the Link Clinic in Mattoon Illinois.  The veteran indicated 
that the records had been destroyed.  In a letter dated in 
September 1999, the veteran indicated the Link Clinic had 
been sold and was now called the Family Medical Center.  He 
said that Dr. Dougherty told him that the records had been 
transferred to the new owners.  He said that he contacted the 
clinic which in turn referred him to the Sarah Bush Lincoln 
Hospital, but had not been able to get any records and was 
told that they may have been destroyed by fire or damaged by 
water.  

Although the veteran has reported that he was unable to 
obtain the records of treatment by Dr. Berl or Dr. Dougherty, 
the Board notes that no attempt to obtain such records has 
been made by the VA.  The Board finds that in light of the 
VA's obligation under 38 U.S.C.A. § 5103A(b)(1) (West Supp. 
2001) to make reasonable efforts to obtain relevant records, 
including private records that the claimant identifies, the 
RO should attempt to obtain these records.  This is 
particularly true in light of the potential significance of 
the treatment records referred to by the veteran.  

The Board also notes that the evidence contained in the 
claims file includes a letter from Jack P. Spaniol, M.D., 
dated in October 1992, which is addressed to the Illinois 
Bureau of Disability Determination services.  The Board notes 
that this suggests that the veteran filed a claim for 
disability benefits from the Social Security Administration.  
The records kept by the Social Security Administration might 
possibly contain records which are pertinent to the claim for 
service connection for multiple sclerosis as they might 
include records showing that the disorder was manifest during 
the presumptive period.  Therefore, the records must be 
obtained.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Under the new act, the VA has an obligation to secure such 
records unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2001).

The new act also requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  When the medical evidence is 
not adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  For this reason, the 
Board concludes that a VA neurology examination may be 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who treated him for any vision symptoms 
during the period from his separation 
from service in 1967 until the end of the 
presumptive period on August 24, 1974.  
After securing the necessary release, the 
RO should attempt to obtain the medical 
records, including records from the 
optometrist Dr. Berl and the 
ophthalmologist Dr. Dougherty.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Efforts to obtain 
such records should continue until the 
records are obtained or it becomes 
reasonably certain that such records do 
not exist or that further efforts to 
obtain such records would be futile.

3.  If any records are obtained showing 
vision symptoms during the presumptive 
period, the veteran should be afforded a 
VA neurology examination to determine the 
etiology of claimed disorder.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  In particular, the examiner 
should review any post service treatment 
records from during the seven year 
presumptive period and comment regarding 
the likelihood that the symptoms 
represented the onset of the veteran's 
current multiple sclerosis, including a 
discussion of the likelihood that the 
symptoms were instead related to a 
pituitary tumor which was treated in 
1979.  

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for multiple sclerosis.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


